Citation Nr: 0204169	
Decision Date: 05/06/02    Archive Date: 05/14/02

DOCKET NO.  94-43 480	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Portland, 
Oregon


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, claimed as secondary to ionizing radiation 
exposure.  

2.  Entitlement to service connection for hair loss, claimed 
as secondary to ionizing radiation exposure.  

3.  Entitlement to service connection for dizzy spells, 
claimed as secondary to ionizing radiation exposure.  

4.  Entitlement to service connection for paresthesias of the 
scalp, claimed as secondary to ionizing radiation exposure.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans




WITNESSES AT HEARING ON APPEAL

Veteran and Spouse


ATTORNEY FOR THE BOARD

D. Odlum, Associate Counsel


INTRODUCTION

The veteran had active military service from May 1945 to June 
1946.  

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the Portland, Oregon Department of Veterans 
Affairs (VA) Regional Office (RO).  

This case was previously remanded by the Board in September 
1996 and October 1997.  


FINDINGS OF FACT

1.  All assistance necessary for an equitable disposition of 
this appeal has been completed.  

2.  The veteran has not presented or identified competent 
medical evidence relating his psychiatric disorder, hair 
loss, dizzy spells, and paresthesias of the scalp to his 
active military service, including to inservice exposure to 
ionizing radiation.  



CONCLUSION OF LAW

A psychiatric disorder, hair loss, dizzy spells, and 
paresthesias of the scalp were not incurred or aggravated by 
active service, including as secondary to ionizing radiation 
exposure.  38 U.S.C.A. §§ 1110, 1112 (West 1991 & Supp. 
2001), 5107 (West Supp. 2001); 38 C.F.R. § 3.303, 3.304, 
3.311 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

As noted above, the veteran served in the military from May 
1945 to June 1946.  The veteran's enlistment record 
establishes that he was stationed in Yokosuka, Japan for a 
portion of his service.  He was awarded the Asiatic Pacific 
Area Campaign Medal and the World War II Victory Medal.  
Service records do not specifically document whether he was 
ever deployed to Hiroshima or Nagasaki.  

Service medical records do not document any references to 
hair loss, dizzy spells, paresthesias of the scalp, or a 
psychiatric disorder.  

On separation examination, the head, face, skin, hair, and 
glands were all described as normal.  The nervous system was 
described as normal.  Romberg testing was negative, reflexes 
were normal, and there was no incoordination or tremors.  It 
was also determined that there was no evidence of abnormal 
psyche.  The veteran was discharged in June 1946.  

In January 1947 the veteran was seen at Sacred Heart Hospital 
for chronic urethritis.  With the exception of this 
abnormality, the physical examination was found to be 
essentially negative.  




In February 1959 the veteran was admitted to Sacred Heart 
Hospital with numbness on the left side of his face.  On 
admission it was reported that hearing difficulty on the left 
side had begun about six or seven years prior, with the onset 
of deafness in September 1957.  He reported experiencing 
intermittent numbness and paresthesia in the left cheek 
beginning in November 1958.  He reported being struck on the 
cheek two years prior with loading tongs.  

The veteran also reported a history of poor equilibrium for 
which he received medical treatment four years prior.  It was 
noted that his dizziness was related to motion and was not 
true vertigo.  

A past history of a nervous breakdown in 1952 with 
questionable recurrence in 1954, removal of a growth from the 
left chest in 1956, a head injury (with severe scalp 
laceration and loss of consciousness for two hours) in 1947, 
and a fractured jaw in 1957 was noted.  The veteran also 
reported serving with the U.S. Navy from 1945 to 1946 in the 
"Marshall Islands, Japan."  

Examination and testing yielded an impression of a left 
cerebello-pontine angle tumor.  Exploratory surgery was 
performed and the angle tumor was ruled out.  The post-
operative diagnosis was progressive neuropathy of the left 
5th and 8th nerves of undetermined etiology.  

In December 1960 the veteran was seen for a strained right 
groin.  A past history of a 1946 motor cycle accident with 
scalp injury was noted.  

Medical records from Providence Hospital dated between 
December 1969 and July 1978 document treatment of multiple 
medical problems, but do not document treatment of a 
psychiatric disorder, hair loss, dizziness, or paresthesias 
of the scalp.  


In December 1976 the veteran was seen after being hit on the 
back of the head with a baseball bat.  Examination revealed 
the cranial nerves to be intact, symmetrical reflexes, and no 
neurological deficits in the extremities.  He was found to 
have no neurological deficit and was advised of the signs of 
head trauma.  The final diagnosis was a laceration of the 
occipital scalp and a closed head trauma.  

In August 1978 the veteran was admitted to Providence 
Hospital after suffering a sudden onset of acute vertigo the 
evening before.  The veteran reported brief periods of 
similar dizziness since the early 1950s following a 
relatively serious motor cycle accident with trauma to the 
left side of the head and neck.  He reported experiencing 
some decreased hearing acuity on the left beginning around 
1950.  He reported that this progressed, and that he began 
having dizziness and numbness and tingling on the left side 
of his face around 1958.  He reported previously fracturing 
his jaw in 1957 and suffering a scalp laceration in 1947.  He 
reported being hospitalized for a nervous breakdown in 1952 
and 1954.  His past surgical history, as noted above, was 
also reported.  It was noted, in pertinent part, that he had 
been previously hospitalized at Providence Hospital for a 
closed head trauma without any damage in December 1976 and in 
1964 for a trauma to his nose.  

The veteran reported that after this point he continued to 
have brief episodes of dizziness but no further problems with 
numbness of his face, weakness, or swallowing difficulty.  He 
denied any other neurological problems.  

Examination of the veteran revealed, in pertinent part, a 
slightly unsteady gait and marked problems with tandem gait.  
The initial impression was acute vertigo and ataxia of 
undetermined etiology.  

An electroencephalogram (EEG) was found to be negative.  A 
computerized tomography (CT) of the brain revealed mild 
cortical atrophy, but was otherwise unremarkable.  A skull 
series revealed post-operative changes and a question of 
basilar invagination.  Cervical spine films revealed the 
possibility of a pulmonary nodule in the right lung 
projecting over the 6th rib posteriorly.  

The discharge diagnosis was probable transient ischemic 
episode secondary to longstanding vertebral occlusion, and a 
possible pulmonary nodule.  

In April 1981 the veteran was seen for dizziness and pressure 
in the left ear.  He reported taking out his hearing aid and 
experiencing a free flow of blood from the ear.  On 
examination it was concluded that there had been a hemorrhage 
of the left ear canal probably secondary to hearing aid 
pressure.  

Subsequent medical records from Providence Hospital dated 
through January 1989 document no reference to a psychiatric 
problem, hair loss, dizziness, or paresthesias of the scalp.  

Private medical records from Dr. MJC primarily document 
treatment of orthopedic problems; however, his records also 
contain a September 1984 computerized tomographic (CT) scan 
report of the brain.  It was noted that the CT scan revealed 
evidence of previous surgery but was otherwise unremarkable.  

In January 1992 the veteran submitted his claims for service 
connection.  The veteran contended, in pertinent part, the he 
was sent to Hiroshima to clean up.  He reported subsequently 
breaking out in a sweat, getting sick, and had to be taken to 
the dispensary where his hair fell out.  He reported being 
treated at the dispensary for radiation exposure in November 
1944.  

The veteran also alleged exposure to asbestos while aboard a 
Navy ship.  He reported that the asbestos would fall all 
around him.  He reported that the back of his throat became 
sore and had a hard time breathing on his return to the 
United States.  He reported being treated at Eugene Medical 
Center for this condition.  

In a statement submitted with his application, the veteran 
reported being stationed at Yokosuka where he was part of a 
"sea bee" group that cleaned the base.  He also reported 
being in charge of guarding 15 Japanese prisoners.  

The veteran reported going to Hiroshima one morning with the 
Sea Bees.  He reported wearing heavy gloves and coveralls, 
and that he was ordered to load "all types of material" 
aboard trucks and trailers, "like metals-decomposed animals 
or whatever carcass."  The veteran reported, in pertinent 
part, staying at Hiroshima for several days during that first 
trip.  Prior to starting on "the last trip," he reported that 
all his hair started falling out, and that he broke out in 
chills and sweats.  He reported being examined and told that 
it was a nervous condition.  He reported being sent to a 
dispensary at Mt. Fugiyama where a salve and vibrators were 
placed on his scalp.  He indicated that his eyebrow hairs had 
also fallen out.  He reported that his hair gradually grew 
back.  

In April 1992 the veteran submitted a radiation exposure 
questionnaire.  The veteran contended, in pertinent part, the 
loss of hair (later including his eye lashes and eyebrows as 
being lost as well) and the crawling feeling on his scalp 
were due to his service in Hiroshima.  He reported being part 
of a Sea Bee group that was sent to Hiroshima to fence an 
area and clean up debris.  He reported using his bare hands 
at times to perform these duties, even though he had been 
given heavy gloves.  

In April 1992 a VA neurological examination was conducted.  
The veteran reported dizzy spells and episodic loss of 
concentration since World War II.  He reported having 
problems since serving at Hiroshima.  

On examination, the impressions were status-post posterior 
fossa exploration for cerebellar pontile angle tumor with no 
tumor found, and residual cerebellar ataxia of the left upper 
and lower extremities "secondary to surgical exploration in 
1959."  

On VA skin examination in April 1992 the veteran reported, in 
pertinent part, losing all of his hair after being exposed to 
radiation from the atomic bombing in Japan.  He reported that 
the hair finally returned.  He also reported having a "creepy 
crawling" sensation on the scalp.  He reported being injured 
in service but could not remember how.  The pertinent 
diagnosis was paresthesia of unknown etiology involving, in 
pertinent part, the scalp.  

A VA mental disorders examination was also conducted in April 
1992.  The veteran reported having several episodes over his 
lifetime which he referred to as a nervous breakdown.  He 
reported that the first had occurred in 1946 while he was in 
the Navy, and that he was told by a Navy doctor that he had a 
nervous condition.  He reported that when this first had 
occurred, he was told that he could stay and be treated or be 
discharged, which he elected to do.  He reported having a 
similar episode a year later and was treated at Eugene 
Hospital at this time.  

The veteran reported that his next episode was in 1949 in 
Medford, Oregon.  He reported that similar episodes had 
occurred on an off over the past twenty years, particularly 
since 1984.  

The veteran asserted that these episodes started when he was 
in the service because of his exposure to radiation.  He 
reported being initially trained as a postal worker in the 
Navy, but missed his ship, got on another ship and ended up 
going to Japan where he worked with the "Seabees" in cleaning 
debris from Hiroshima.  He reported developing a sickness 
following his performance of these duties, including loss of 
hair and marked gastrointestinal difficulties.  

On examination, it was noted that the veteran was "very 
circumstantial in the information he provides and gives much 
more information than needed, and is obviously anxious to 
provide as much information as he can to support his 
position."  His current mood was stated to be good, and his 
affect was found to be full and congruous to his statement of 
mood.  His anxiety level increased on his failure to recall a 
situation or complete a task in a timely manner.  

The veteran was not given an Axis I diagnosis.  It was 
determined that he had obsessive/compulsive personality 
traits. 

On VA general medical examination in April 1992 the veteran 
reported serving in Hiroshima six months after the bombing.  
He reported losing all his hair, eyelashes, and eyebrows at 
this time, but that they had grown back after six months.  

He recalled being told at the time that he had suffered a 
nervous breakdown.  He reported that his nerves started to 
bother him again in 1947, and he started to lose more of his 
hair.  He reported being treated for nausea, dizziness, 
hallucinations, and balance problems in 1949 in Medford.  

In addition to eventually becoming bald on the top of his 
head, the veteran reported a crawling sensation on the top of 
his head.  He also reported experiencing dizziness with any 
quick movements.  

Examination of the head revealed male pattern baldness.  
Neurological evaluation revealed intact sensory perception, 
normal gait, a negative Romberg, intact coordination, and 
intact cranial nerves.  The pertinent impression was status-
post exploratory brain surgery, 1959, and nuclear blast 
exposure, 1945, by history.  

In April 1992 a VA social and industrial survey was 
conducted.  A history of radiation exposure at Hiroshima was 
again noted.  The veteran reported that he lost all of his 
hair and became ill, and was told that he had a nervous 
condition.  He also reported a history of asbestos exposure 
in the military.  

The veteran reported having been hospitalized at the Navy 
Base Hospital in Yokosuka, Japan in September 1946 for hair 
loss, and that he was told at this time that he had a nervous 
condition.  He reported being admitted to a Medford hospital 
in June 1955 for dizziness, said to be caused by his nerves, 
and in 1959 to Sacred Heart Hospital for dizziness and 
hearing loss.  

On examination there was no indication of a somatization 
disorder, and the veteran gave no impression of malingering.  
The examiner opined, "[w]ith the kind of radiation exposure 
he had while in Japan, a generalized anxiety disorder could 
be a realistic disorder to take into consideration.  However, 
the veteran's claims of dizziness, nausea...as well as a lack 
of concentration and some memory loss may be more of an 
organic nature.  

She further opined that the veteran had coped very well in 
light of his "life experiences related to his medical 
problems that are correlated very strongly to his radiation 
and asbestos exposure while in the service."  

In November 1992 the veteran's sister wrote that he had gone 
to the doctor in Eugene, Oregon while he was on leave after 
serving in Japan.  She reported that he came home with sores 
on his feet, lost all of his hair, and was not the "same 
happy kid when he went in."  

Another sister of the veteran recalled in November 1992 that 
the veteran wrote home about losing his hair.  She also 
recalled that he was not the same fun, outgoing person when 
he returned, as he seemed to have a lot of health problems.  

In November 1992 the RO received a statement from the 
veteran.  The veteran reported having been assigned to a 
"CBEE" demolition group while he was at Yokosuka.  He 
recalled driving to Hiroshima with this group where he was 
ordered to clean an area for a road and fence.  He reported 
doing this for 11 or 12 days.  Towards the end of this 
assignment, he reported trying to take a picture, but stated 
that the camera was knocked out of his hands by a Marine 
officer, who also knocked him 12 to 15 feet with a rifle blow 
to the neck and shoulder.  

The veteran reported getting sick a few days after returning 
from Yokosuka.  He reported waking up and his bed was covered 
with eyelashes, eyebrows, hair from his head, and his 
mustache and beard as well.  He reported being told that he 
had suffered a nervous breakdown and had been treated with 
electric vibrators on his scalp, rubbing it with a "greasy 
compound."  He reported being taken to a rest camp from Tokyo 
to below Mt. Fuji.  

The veteran recalled, in pertinent part, suffering a nervous 
spell while on leave, and having been hospitalized at the 
"Eugene, Oregon hospital" in May 1946 for sores and plantar 
warts on the bottoms of his feet.  He recalled feeling dizzy 
and was unable to hear well.  

He recalled having another nervous attack in 1952, and having 
been hospitalized at the Osteopathic Hospital in Medford, 
Oregon.  He was again hospitalized at that facility in 1953 
for his nervous condition.  He reported being treated at a 
Medford hospital in 1955 for delirium.  

In his January 1994 notice of disagreement, the veteran 
reasserted that his nervous condition, hair loss, dizzy 
spells, and the feeling on the top of his head were caused by 
inservice radiation exposure.  He recalled that his hair fell 
out in December 1945 shortly after returning from Hiroshima.  
He recalled having cold sweats and delirium in January 1947.  
He reported that this happened again in 1955 and 1958.  These 
contentions were essentially repeated in his substantive 
appeal.  

In November 1994 the veteran submitted another statement 
concerning his inservice radiation exposure.  The same 
information appears to essentially be a handwritten 
duplication of his previous November 1992 typewritten 
account.  

A local hearing was also conducted in November 1994.  The 
veteran indicated that he was sent to Hiroshima in either 
November or December of 1945 to clean up after the bombings.  
Tr., p. 2.  He contended that it looked like he was right at 
the impact site of the bomb.  Id.  

Four days after coming back from Hiroshima, the veteran 
reported that all of his hair, eyebrows, "and everything" was 
coming out.  He reported being told that he was delirious and 
had had a nervous breakdown.  He reported suffering from his 
nervous condition ever since, and again asserted that it was 
due to his exposure to radiation.  He reported that it felt 
as if something were crawling under his scalp.  Tr., pp. 3-4.  

The veteran's spouse reported having been married to the 
veteran since June 1948, and recalled that his first sick 
spell (characterized by a state of confusion, weakness, 
sickness, and nausea) occurred a couple of months after they 
had gotten married.  Tr., pp. 4-5.  



The veteran reported that his hair loss began in 1945 or 
1946, when he had his nervous condition in the military.  
Tr., p. 6.  He reported that it occurred four days after his 
return from Hiroshima.  Id.  He reported that the condition 
was treated without full success, and stated that he never 
regained a full head of hair.  Tr., p. 6.  He indicated that 
all of his close relatives all currently had full heads of 
hair.  Tr., p. 7.  

The veteran reported that his dizzy spells began at the same 
time he lost his hair.  Tr., p. 8.  He reported that his 
dizzy spells no longer occurred like they used to; he 
reported that they occurred "very seldom."  Tr., p. 8.  He 
reported that he still would experience dizzy spells, but 
that they were not as severe, and he was able to cope with 
them.  Tr., p. 9.  

The veteran also contended that the scalp paresthesia began 
at the same time as his nervous condition in the military.  
Tr., p. 10.  

In February 1997 the veteran's spouse contended that she had 
known the veteran since early 1947, and asserted that he had 
had health problems since that time, including hair loss, 
sudden sick spells, nausea, dizziness, headaches, arm pain, 
sweating, and mild disorientation.  

In December 1997 MLH, the social worker who performed the 
April 1992 social and industrial survey, reported having a 
B.S. (Bachelor of Science) degree with a major in psychology 
and sociology.  She also reported participating in a 
"Practicum" though the VA's Social Services Department.  

In July 1998 a VA medical opinion was provided on the 
veteran's neuropsychiatric condition.  The examiner noted the 
veteran's medical history, including his history of radiation 
exposure and his post-service history of multiple head-
related injuries.  

The VA examiner first addressed the conclusions of the 
examiner from the April 1992 social and industrial survey.  
Based on the qualifications reported by the examiner, MLH, in 
December 1997, the July 1998 VA examiner opined that MLH did 
not have the scientific or medical competence to issue a 
statement about the sequelae of radiation exposure.  

The examiner further opined that the evidence of record did 
not indicate a direct link between the veteran's later 
symptoms and inservice ionizing radiation exposure.  

While the examiner noted that it was possible that witnessing 
the catastrophic destruction at Hiroshima could have lead to 
anxiety, the examiner concluded that there was no evidence in 
the record of complaints of intrusive images or recurrent 
nightmares of Hiroshima.  Based on a review of the record, 
the examiner found that the veteran's anxiety symptoms would 
appear when he developed organic symptoms, e.g., giddiness, 
inability to concentrate, nausea, aphasia/verbal agnosia, 
cold sweats, and confusion.  

It was concluded that the etiology of the veteran's organic 
symptoms was unknown, but could be vascular dementia 
associated with left vertebral occlusion or deficiency; 
dementia due to head trauma; or complex seizures related to 
either of the above diagnoses.  It was opined that radiation 
exposure from Hiroshima was a less likely etiology.  

The examiner also concluded that the veteran had anxiety 
associated with his neurological episodes.  

It is noted that the July 1998 VA examiner did not 
specifically examine the veteran.  

In December 1999 a VA mental disorders examination was 
conducted.  The veteran reported anxiety on and off for his 
entire adult life.  He reported excessive worry, including 
feeling nervous and getting anxious about once every few 
days.  

There was no evidence of anxiety or distress during the 
evaluation.  The veteran's affect was broad and engaging.  
The examiner noted that the veteran reported some symptoms of 
anxiety; however, these were found to be vague in nature.  

The examiner concluded that there were some chronic anxiety 
traits but not enough to warrant a diagnosis of generalized 
anxiety disorder.  

The examiner noted evidence of mild cognitive deficits on 
examination.  It was concluded that the veteran had a mild 
dementia that was "age related and not at all service 
connected."  

In January 2000 a VA general medical examination was 
conducted.  During this examination the veteran reported 
having been in Hiroshima for three or four days after the 
bomb had been dropped.  He reported having been in the area 
for three to four days, having left for two days, and having 
returned for another two days.  

The veteran reported that about two weeks after his return 
from Hiroshima, he woke up with his jaws clenched, nauseated, 
vomiting, and all his eyebrows and hair had fallen out.  He 
reported being told that he had a nervous condition.  He 
reported that his hair grew back but not completely.  The 
veteran reported experiencing dizziness, nausea, vomiting, 
and disorientation two weeks after his return from Hiroshima.  

On examination, hair loss was noted in a "typical male 
balding pattern," including the top of the head, scalp, and 
occipital area.  Hair was present around both sides of the 
head and below the occipital area.  Neurological examination 
revealed the cranial nerves to be grossly intact.  

The pertinent impression was androgenic alopecia 
(characteristic male pattern baldness), dizziness, and scalp 
paresthesias of uncertain etiology.  It was indicated, in 
pertinent part, that the veteran's current hair loss was due 
to "characteristic male pattern baldness," as opposed to 
radiation exposure.  

During the January 2000 VA ear disease examination the 
veteran reported having been hit on the side of the head by a 
Marine while photographing Hiroshima.  The veteran reported 
dizziness, and this was diagnosed with the cause 
undetermined; however, it was opined that it was not likely 
that his dizzy spells were related to or a result of exposure 
to inservice ionizing radiation exposure.  

On VA neurological examination in January 2000 the veteran 
reported having worked on a clean-up crew in Hiroshima for a 
couple of weeks between October and November 1945.  He 
reported noticing excessive hair loss shortly after leaving 
the area.  He reported developing dizzy spells in 1947, and 
stated that they were continuing.  He reported that scalp 
numbness had been present since 1945 or 1946.  

The claimant asserted that these problems were due to 
radiation exposure and asserted that he was able to light a 
light bulb filament while holding on to the base and the 
filament.  The examiner opined that such a phenomenon would 
have nothing to do with radiation.  

Upon examination the diagnoses were scalp paresthesia; dizzy 
spells of unclear etiology, "but there is no evidence to 
associate them to radiation damage to the arterial or 
vestibular system;" and male pattern baldness, "hereditary, 
not post-radiation exposure."  The VA neurological examiner 
provided an addendum to the above report in May 2000.  He 
opined that there was nothing in the claims file to suggest 
that scalp paresthesias were induced by ionizing radiation.  

On VA examination of the skin in March 2000 the veteran 
reported having been at Hiroshima for several weeks after the 
bombing.  He reported that his hair subsequently fell out, 
and never fully grew back.  He also reported ongoing itching 
of the scalp.  

Examination of the scalp area revealed "obvious male pattern 
alopecia involving the entire crown of the scalp.  The hair 
around his temporal, parietal, and posterior scalp areas was 
described as normal.  There was no evidence of scaling or 
scarring.  Sideburns were normal, and eyebrows and eyelashes 
were intact.  

The diagnoses were male pattern alopecia and scalp pruritus.  
It was concluded that it was possible that radiation exposure 
exacerbated his hair loss, and that if he "truly did lose all 
of his hair, then certainly this would have been undoubtedly 
related to the radiation exposure;" however, the examiner 
noted that his current condition was undistinguishable from 
male pattern alopecia.  

The March 2000 VA skin examiner subsequently provided an 
addendum in which he clarified that his comment that 
radiation could have exacerbated hair loss was made in 
reference to the veteran's assertion that he lost all of his 
hair suddenly in 1945.  He specified that his comments were 
not meant in any way to suggest that the hair loss shown on 
VA examination in March 2000 was in any way related to past 
exposure to radiation.  He went on to indicate that the 
veteran's current hair loss was the result of male pattern 
alopecia, and not radiation-related.  


General Criteria

In order to establish service connection for a claimed 
disability the facts must demonstrate that a disease or 
injury resulting in current disability was incurred in active 
military service or, if pre-existing active service, was 
aggravated therein.  38 U.S.C.A. § 1110 (West 1991 & Supp. 
2001); 38 C.F.R. § 3.303 (2001).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d) (2001).  

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2001).  



This rule does not mean that any manifestation in service 
will permit service connection.  To show chronic disease in 
service there is required a combination of manifestations 
sufficient to identify the disease entity, and sufficient 
observation to establish chronicity at the time, as 
distinguished from merely isolated findings or a diagnosis 
including the word "chronic."  When the disease identity is 
established, there is no requirement of evidentiary showing 
of continuity.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity after 
discharge is required to support the claim.  38 C.F.R. 
§ 3.303(b) (2001).  

Continuous service for 90 days or more during a period of 
war, and post-service development of a presumptive disease to 
a degree of 10 percent within one year from the date of 
termination of such service, establishes a rebuttable 
presumption that the disease was incurred in service.  
38 C.F.R. §§ 3.307, 3.309 (2001).  

If not shown in service, service connection may be granted 
for psychoses if shown disabling to a compensable degree 
during the first post service year.  38 U.S.C.A. §§ 1101, 
1112, 1113 (West 1991 & Supp. 2001);  38 C.F.R. §§ 3.307, 
3.309 (2001).

The United States Court of Appeals for Veterans Claims 
(Court) has held that, in order to prevail on the issue of 
service connection, there must be medical evidence of a (1) 
current disability; (2) medical, or in certain circumstances, 
lay evidence of in-service incurrence or aggravation of a 
disease or injury; and (3) medical evidence of a nexus 
between the claimed in-service disease or injury and the 
present disease or injury.  Hickson v. West, 12 Vet. 
App. 247, 253 (1999).  

When all the evidence is assembled, VA is responsible for 
determining whether the evidence supports the claim or is in 
relative equipoise, with the appellant prevailing in either 
event, or whether a preponderance of the evidence is against 
a claim, in which case, the claim is denied.  Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).

The Secretary shall consider all information and lay and 
medical evidence of record in a case before the Secretary 
with respect to benefits under laws administered by the 
Secretary.  When there is an approximate balance of positive 
and negative evidence regarding any issue material to the 
determination of a matter, the Secretary shall give the 
benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 
(West Supp. 2001).  


Specific Criteria Pertaining to Ionizing Radiation

Service connection for disability that is claimed to be 
attributable to exposure to ionizing radiation during service 
can be demonstrated by three different methods.  Davis v. 
Brown, 10 Vet. App. 209, 211 (1997); Rucker v. Brown, 10 Vet. 
App. 67, 71 (1997).  

First, there are certain types of cancer that are 
presumptively service connected specific to radiation-exposed 
veterans.  38 U.S.C.A. § 1112(c) (West 1991 & Supp. 2001); 
38 C.F.R. § 3.309(d) (2001).  

Second, "radiogenic diseases" may be service connected 
pursuant to 38 C.F.R. § 3.311 (2001).  

Third, service connection may be granted under 38 C.F.R. 
§ 3.303(d) (2001) when it is established that the disease 
diagnosed after discharge was otherwise incurred during 
active service, including as a result of exposure to 
radiation.  See Combee v. Brown, 34 F.3d 1039 (Fed. Cir. 
1994).  

With respect to the first method, the Board notes section 
3.309(d)(1) provides that the diseases listed in paragraph 
(d)(2) of this section shall be service-connected if they 
become manifest in a radiation-exposed veteran.  The 
provisions of section 3.309(d) limit the diseases subject to 
presumptive service connection to those specified in section 
3.309(d)(2). 

As to the second method, the provisions of 38 C.F.R. § 3.311 
provide for development of claims based on a contention of 
radiation exposure during active service and post-service 
development of a radiogenic disease.  The provisions do not 
give rise to a presumption of service connection, but rather 
establish a procedure for handling claims brought by 
radiation exposed veterans or their survivors.  See Ramey v. 
Gober, 120 F.3d 1239, 1244 (Fed. Cir. 1997).  

38 C.F.R. § 3.311 essentially states that, in all claims in 
which it is established that a radiogenic disease first 
became manifest after service, and it is contended that the 
disease resulted from radiation exposure, a dose assessment 
will be made.  

The regulation provides a list of recognized radiogenic 
diseases in subsection 3.311(b)(2), and the regulatory time 
period when the diseases must become manifest.  38 C.F.R. 
§ 3.311(b)(5).  In addition, subsection 3.311(b)(4) provides 
that, even if the claimed disease is not one that is already 
recognized as radiogenic under subsection 3.311(b)(2), the 
claim will still be considered, or developed, pursuant to 
38 C.F.R. § 3.311 if the veteran cites or submits competent 
scientific or medical evidence that the claimed disease is 
radiogenic.  


Analysis

Preliminary Matter: Duty to Assist

The Board initially notes that there has been a significant 
change in the law during the pendency of this appeal.  On 
November 9, 2000, the President signed into law the Veterans 
Claims Assistance Act of 2000 (VCAA), Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of VA with respect to the duty to assist, and 
supercedes the decision of the Court in Morton v. West, 
12 Vet. App. 477 (1999), withdrawn sub nom. Morton v. Gober, 
14 Vet. App. 174 (2000) (per curiam order), which had held 
that VA cannot assist in the development of a claim that is 
not well grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the VCAA, or filed before 
the date of enactment and not yet final as of that date.  
VCAA, Pub. L. No. 106-475, § 7(b), 114 Stat. 2096, 2099-2100 
(2000), 38 U.S.C.A. § 5107 note (Effective and Applicability 
Provisions); see generally Holliday v. Principi, 14 Vet. 
App. 280 (2001); see also Karnas v. Derwinski, 1 Vet. 
App. 308 (1991).  

The VCAA provides that, upon receipt of a complete or 
substantially complete application, the Secretary shall 
notify the claimant and the claimant's representative, if 
any, of any information, and any medical or lay evidence, not 
previously provided to the Secretary that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103 (West Supp. 
2001)).  The Act also requires the Secretary to make 
reasonable efforts to assist the claimant in obtaining 
evidence necessary to substantiate a claim for benefits, 
unless no reasonable possibility exists that such assistance 
would aid in substantiating the claim.  38 U.S.C.A § 5103A 
(West Supp. 2001)).  This change in the law is applicable to 
all claims filed on or after the date of enactment of the 
VCAA, or filed before the date of enactment and not yet final 
as of that date.  VCAA § 7(a), 114 Stat. 2096, 2099-2100 
(2000).  See generally Holliday v. Principi, 14 Vet. App. 280 
(2001); see also Karnas v. Derwinski, 1 Vet. App. 308 (1991).

In addition, VA has recently published new regulations, which 
were created for the purpose of implementing many of the 
provisions of the VCAA.  See 66 Fed. Reg. 45,620 (Aug. 29, 
2001) (to be codified as amended at 38 C.F.R. §§ 3.102, 
3.156(a), 3.159, and 3.326(a)).  The intended effect of these 
regulations is to establish clear guidelines consistent with 
the intent of Congress regarding the timing and scope of 
assistance VA will provide a claimant who files a 
substantially complete application for VA benefits.  These 
new regulations also provide guidelines regarding VA's duties 
to notify claimants of necessary information or evidence and 
to assist claimants in obtaining evidence.  

These new regulations, which in pertinent part are effective 
as of the date of enactment of the VCAA, interpret and 
implement the mandates of the statute, "and do not provide 
any rights other than those provided by the VCAA."  66 Fed. 
Reg. 45,629.

In the case at hand, the Board is satisfied that the duty to 
notify and the duty assist have been met under the new law.  

The duty to notify has been satisfied as the veteran has been 
provided with notice of what is required to substantiate his 
claim.  That is, has been given notice of the laws pertaining 
to service connection and the specific regulations pertaining 
to service connection based on inservice radiation exposure.  
He has also been provided with a rationale in the various 
rating determinations issued during the pendency of this 
appeal explaining why the evidence was insufficient to allow 
for a grant of any of the issues on appeal.  

In October 2001 the RO notified the veteran of the VCAA, and 
advised him that it would be readjudicating his claims on the 
merits in light of this new law.  It also specifically 
advised him of the evidence in its possession and what kind 
of evidence he needed to substantiate his claim.  He was 
provided with a VA Form 21-4142 to authorize the release of 
any additional evidence not already obtained.  Finally, in 
December 2001 the RO readjudicated the veteran's claim in 
light of the VCAA, and provided specific notice of the new 
VCAA law.  Therefore, the duty to notify has been satisfied.  
See 38 U.S.C.A. § 5103 (West Supp. 2001); 66 Fed. Reg. 
45,620, 45,630 (August 29, 2001) (to be codified at 38 C.F.R. 
§ 3.159(b)).  

The duty to assist has been satisfied because the RO has made 
reasonable efforts to obtain evidence necessary to 
substantiate the veteran's claim, including any relevant 
records adequately identified by the veteran as well as 
authorized by him to be obtained.  

Service medical records have been obtained.  The veteran 
requested a hearing before the RO and this was conducted in 
November 1994.  

The veteran has identified multiple medical records from 
private sources.  Of these, the RO has obtained records from 
Sacred Heart Hospital, Providence Hospital, Dr. MJC (Medford 
Neurological Clinic), and Dermatology Associated of Medford 
(also referred to by the veteran as Dr. N) (these records 
have not been discussed here because they bear no relevance 
to the issues on appeal).  It has also obtained records from 
Dr. MJC, and Dr. JCL with respect to the 1959 brain surgery 
(these records were part of the records submitted from Sacred 
Heart Hospital as well as Providence Hospital).  

Records that have not been obtained are those from Eugene 
Medical Center, Medford Hospital, Eugene Hospital, Dr. B, and 
the Osteopathic Hospital in Medford, Oregon (the Board 
presumes that Eugene Medical Center and Eugene Hospital are 
separate entities).  

The duty to assist does not require that further development 
be performed with respect to records from Eugene Medical 
Center, Medford Hospital, Eugene Hospital, Dr. B, and the 
Osteopathic Hospital in Medford, Oregon.  

The veteran reported being treated only for plantar warts and 
a swollen pallet at Eugene Medical Center.  As these 
disabilities are not on appeal, such records are not relevant 
to this case; therefore, the duty to assist does not apply, 
and no further development of such records is required.  
38 U.S.C.A. § 5103A(b) (West Supp. 2001); 66 Fed. Reg. 45,630 
(codified as amended at 38 C.F.R. § 3.159(c)(1)).  

The veteran authorized the release of records from Dr. B in 
March 1992.  However, he did not specify the address of this 
physician and did not specify the treatment obtained.  
Furthermore, he noted that this physician was retired.  
Therefore, no further development of records from Dr. B is 
required because the veteran has not adequately identified 
such records, and because, by noting that Dr. B retired, he 
has indicated that such records cannot be obtained.  Id.  

The Court has held that such evidence must be identified with 
some degree of specificity; with an indication that the 
evidence exists or could be obtained.  See McKnight v. Gober, 
131 F.3d 1483, 1484-1485 (Fed. Cir. 1997); Robinette v. 
Brown, 8 Vet. App. 69, 80 (1995).

For similar reasons, there is no further duty to assist with 
respect to records from Medford Hospital and Eugene Hospital.  
While he authorized the release of records from Medford 
Hospital, the veteran never identified its location.  
Furthermore, in an amended July 1992 VA Form 21-4142, it was 
specified that this facility was no longer in service.  The 
RO requested records from Eugene Hospital and received a 
reply that records from this facility had been destroyed with 
regard to the veteran.  The RO notified the veteran of this 
in September 1992.  38 U.S.C.A. § 5103A(b)(2) (West Supp. 
2001).  Therefore, for the same reasons set forth in the 
immediately preceding paragraph, there is no further duty to 
assist with respect to records from Medford Hospital and from 
Eugene Hospital.  Id.  

In November 1992 the veteran recalled being treated for a 
nervous attack in 1952 at the Osteopathic Hospital in 
Medford, Oregon.  The Board finds that the duty to assist 
does not attach to obtaining records from this facility 
because the veteran never authorized the release of records 
from this facility, in spite of being specifically notified 
of what evidence was in the claims file, and in spite of 
being provided with VA Forms 21-4142 to authorize the release 
of private medical records.  38 U.S.C.A. § 5103A(b)(1); 66 
Fed. Reg. 45,631 (to be codified at 38 C.F.R. 
§ 3.159(c)(1)(i), (ii)).  

Multiple VA examinations have been obtained which address the 
etiology of the veteran's claimed disabilities.  In addition, 
pursuant to the October 1997 Board remand, a VA medical 
opinion was obtained that addressed the competency of the 
April 1992 social worker's opinion as well as the etiology of 
the veteran's claimed symptoms.  Therefore, there is 
sufficient medical evidence on file to make a determination 
at this time.  Thus, no further examinations are warranted.  
38 U.S.C.A. § 5103A(d) (West Supp. 2001); Stegall v. West, 
11 Vet. App. 268 (1998).  

Development pursuant to 38 C.F.R. § 3.311 is not required 
because, as will be discussed below, the veteran has failed 
to provide any competent scientific or medical evidence that 
any of the claimed disabilities (psychiatric disorder, hair 
loss, dizzy spells, and scalp paresthesias) are a radiogenic 
disease; therefore, consideration and development of such 
disabilities under section 3.311 is not warranted.  See 
38 C.F.R. § 3.311(b)(4) (2001).  

In light of the foregoing, the Board is satisfied that all 
relevant facts have been adequately developed to the extent 
possible; no further assistance to the veteran in developing 
the facts pertinent to his claim is required to comply with 
the duty to assist under both the former law and the new 
VCAA.  38 U.S.C.A. § 5107(a) (West 1991); 38 U.S.C.A. §§ 5103 
and 5103A (West Supp. 2001)); 66 Fed. Reg. 45,630 (Aug. 29, 
2001) (to be codified at 38 C.F.R. § 3.159).  

Having determined that the duty to assist has been satisfied, 
the Board turns to an evaluation of the veteran's claims on 
the merits.  


Service Connection

The Board initially notes that presumptive service connection 
pursuant to 38 C.F.R. § 3.309(a) or (d) is not warranted here 
because none of the disabilities at issue have been 
established as being one of the diseases listed under 
38 C.F.R. § 3.309(a) or (d).  

A psychiatric disorder, loss of hair, dizzy spells, and 
paresthesias of the scalp are not included as radiogenic 
diseases under 38 C.F.R. § 3.311, and the veteran has 
submitted no competent scientific or medical evidence that 
such disorders are radiogenic in this case.  In this regard, 
while some examiners have noted that exposure to radiation 
can cause hair loss, none have concluded that the veteran's 
current hair loss is radiogenic in nature.  To the contrary, 
examiners have consistently described the veteran's hair loss 
as male pattern baldness.  

In March 2000 the VA skin examiner specifically concluded 
that the hair loss exhibited by the veteran on examination 
was male pattern alopecia, and indicated that such hair loss 
was not radiogenic in nature.  Therefore, 38 C.F.R. § 3.311 
is not for application with respect to these disorders.  

The Board again notes that service connection may be granted 
on a direct basis under 38 C.F.R. § 3.303(d) when it is 
established by competent evidence that the disease diagnosed 
after discharge is the result of exposure to radiation during 
active service, or is otherwise related to service.  See 
Combee, supra 34 F.3d at 1044.  

The Board reiterates the basic three requirements for 
prevailing on a claim for service connection: (1) medical 
evidence of a current disability; (2) medical or, in certain 
circumstances, lay evidence of in-service incurrence or 
aggravation of a disease or injury; and, (3) medical evidence 
of a nexus between the claimed inservice injury or disease 
and a current disability.  See Hickson, supra.

After a careful review of the evidence of record, the Board 
is of the opinion that a preponderance of the evidence is 
against the veteran's claims for service connection of a 
psychiatric disorder, hair loss, dizzy spells, and 
paresthesias of the scalp, including as a result of exposure 
to inservice exposure to ionizing radiation.  


Psychiatric Disorder

It is questionable as to whether the probative evidence 
establishes that the veteran currently has a psychiatric 
disability.  On VA mental disorders examination in April 1992 
the veteran was not given an Axis I diagnosis and was only 
found to have obsessive/compulsive personality traits.  On VA 
mental disorders examination in December 1999 the veteran was 
diagnosed with chronic anxiety traits and mild dementia of 
unknown etiology.  The examiner noted that the anxiety traits 
were not enough to warrant a diagnosis of a generalized 
anxiety disorder.  



The July 1998 VA medical examiner offered a diagnosis of 
anxiety; however, he also noted that he did not actually 
evaluate the veteran.  

Regardless, even presuming that the veteran has a current 
psychiatric disability, the probative medical evidence 
establishes that this disability is not related to inservice 
exposure to radiation or to service in general.  In addition, 
there is no medical evidence of a relationship between the 
veteran's psychiatric disorder and his alleged continuity of 
symptomatology.  See Voerth v. West, 13 Vet. App. 117 (1999); 
McManaway v. West, 13 Vet. App. 60 (1999); Savage v. Gober, 
10 Vet. App. 488 (1997).  

The July 1998 VA examiner opined that the veteran's anxiety 
was associated with his neurological episodes.  The examiner 
generally noted that anxiety could be related to witnessing 
the aftermath of Hiroshima.  However, he also noted that 
there was no documentation in the veteran's case of 
complaints of recurrent images or nightmares of Hiroshima, 
and no documentation of anticipatory anxiety.  The examiner 
therefore concluded that the anxiety was associated with his 
neurological symptoms.  

The July 1998 VA examiner further opined that the 
neurological episodes could be due to a variety of factors, 
and further opined that radiation exposure from Hiroshima was 
a less likely etiology of such neurological symptoms.  

The December 1999 VA examiner concluded that the veteran did 
not warrant a diagnosis of generalized anxiety disorder.  The 
examiner found him to have a mild dementia, but found that 
this was "age related and not at all service connected."  

The April 1992 social and industrial survey examiner 
indicated that the veteran's generalized anxiety disorder 
could be a realistic disorder to take into consideration in 
light of the veteran's radiation exposure in Japan.  



The Board finds that the April 1992 opinion of the social and 
industrial examiner is entitled to less probative value than 
the other medical opinions concerning the etiology of the 
veteran's psychiatric impairment.  

As was concluded by the July 1998 examiner, the April 1992 
social and industrial examiner is not competent to provide an 
opinion as to the sequelae of radiation exposure.  See Owens 
v. Brown, 7 Vet. App. 429, 433 (1995) (holding that it is not 
error for the Board to favor opinion of one competent medical 
expert over that of another when the Board gives adequate 
statement of reasons and bases).

Even if the April 1992 social and industrial examiner's 
opinion were interpreted as a general link of the psychiatric 
disorder to service, it would still be entitled to less 
probative weight because it is not supported by the evidence 
of record which documents no inservice reference to a 
psychiatric disorder.  

The opinions finding the veteran's psychiatric disorder to 
not be incurred during service are consistent with the 
evidence of record which do not document any inservice 
psychiatric diagnosis.  In fact, the separation examination 
specifically noted no evidence of abnormal psyche.  
Furthermore, these opinions furnish a more detailed 
discussion of the veteran's impairments, thereby providing a 
more comprehensive explanation for their conclusions.  

Therefore, the opinions finding that the psychiatric disorder 
was not incurred during service are of greater probative 
value than the April 1992 social and industrial examiner's 
opinion.  See Owens, supra.  

The April 1992 VA social and industrial survey examiner also 
appeared to link the veteran's medical problems to asbestos 
exposure.  She did not specify which medical problems she was 
linking to asbestos exposure.  

Even if it were presumed that the social worker's opinion was 
specifically linking inservice asbestos exposure to any of 
the disabilities at issue in this case, the Board 
nevertheless finds this opinion to be of no probative value 
because the April 1992 social worker is not competent to 
provide an opinion as to the sequelae of asbestos exposure.  

In December 1997 the social worker who conducted the April 
1992 social and industrial survey noted that she had a B.S. 
(Bachelor of Science) degree with majors in psychology and 
sociology.  There is no evidence of record that the social 
worker has any specific expertise in the disciplines relating 
to the impact of asbestos exposure.  She is therefore not 
competent to provide an opinion on this matter and her 
opinion on the issue has no probative value.  See Guerrieri 
v. Brown, 4 Vet. App. 467, 470-71 (1993); see also Black v. 
Brown, 10 Vet. App. 279, 284 (1997) (evaluation of medical 
opinions may include consideration of factors such as the 
health care provider's knowledge and skill in analyzing the 
medical data). 

The veteran's and his spouse's opinions and statements 
linking his psychiatric disorder to service, including 
radiation exposure, are not competent evidence in this case.  
While a lay person is competent to provide evidence on the 
occurrence of observable symptoms during and following 
service, such a lay person is not competent to make a medical 
diagnosis or render a medical opinion, which relates 
a medical disorder to a specific cause.  Espiritu v. 
Derwinski, 2 Vet. App. 492, 494-495 (1992).  

Therefore, because there is no competent evidence linking the 
current psychiatric disorder to service, including radiation 
exposure, and because the only competent evidence on file is 
against the claim, the claim for service connection of a 
psychiatric disorder is denied.  

Hair Loss

Multiple VA examinations have diagnosed the veteran with male 
pattern baldness or alopecia.  This disorder was not 
documented in the service medical records.  


There are no medical opinions which have linked the hair loss 
disability to inservice radiation exposure or to service in 
general.  In addition, there is no medical evidence of a 
relationship between the hair loss disability and any alleged 
continuity of symptomatology, i.e., the veteran's assertion 
that his hair never fully returned after losing it in the 
service.  

In this regard, the Board finds it notable that medical 
records from the 1950s document no complaints of the veteran 
pertaining to loss of hair.  See Voerth v. West, 13 Vet. 
App. 117 (1999); McManaway v. West, 13 Vet. App. 60 (1999); 
Savage v. Gober, 10 Vet. App. 488 (1997).  

To the contrary, the only competent evidence on file is 
against the claim of service connection for hair loss.  While 
the March 2000 VA skin examiner noted in his examination 
report that loss of all hair was possible due to radiation 
exposure, and that such loss could have exacerbated future 
hair loss, he clarified in a subsequent addendum that there 
was nothing to suggest that his current loss of hair was 
related to exposure to radiation.  In this regard, the Board 
notes that there is no documentation of the veteran being 
treated for loss of hair, including eyebrows and eyelashes, 
in service.  In fact, separation examination of the head and 
face was described as normal.  

Finally, the January 2000 VA neurological examiner diagnosed 
the veteran with male pattern baldness and specifically 
concluded that it was not the result of post-radiation 
exposure.  

The veteran's, his spouse's, and others' opinions and 
statements linking the current hair loss to service are not 
competent evidence in this case.  While a lay person is 
competent to provide evidence on the occurrence of observable 
symptoms during and following service, such a lay person is 
not competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Thus, because the veteran has failed to submit competent 
evidence linking his hair loss to service, including 
radiation exposure, and because the only competent evidence 
is against his claim, the Board finds that the claim of 
service connection for hair loss must be denied.  


Dizzy Spells

The veteran has been diagnosed with dizzy spells.  However, 
service medical records do not document complaints of dizzy 
spells.  Post-service medical records dated prior to the 
veteran's service connection claims document an intermittent 
history of problems with dizziness dating back to, at 
earliest, the early 1950s.  During his 1959 admission for 
brain surgery, the veteran reported a history of problems 
with equilibrium four years prior.  He reported his military 
history but did not mention that he first experienced 
dizziness in the service.  

During the pendency of this appeal, the veteran has generally 
asserted that his dizziness began around the same time as 
when he lost his hair, at the time of his nervous breakdown, 
i.e., shortly after his return from Hiroshima.  The Board 
finds the credibility these assertions to be limited for two 
primary reasons.  

First, there is no documentation in the service medical 
records of complaints of dizziness.  In fact, separation 
examination noted that the nervous system was normal with no 
evidence of incoordination.  

Second, post-service medical records dated from the 1950s 
through the 1970s consistently documented the veteran's 
reports of dizziness as starting no earlier than the early 
1950s.  More significantly, the veteran was not documented in 
any of these accounts dated between the 1950s and 1970s as 
reporting experiencing dizziness while he was in the military 
after his return from Hiroshima.  

Thus, there is no inservice documentation of dizzy spells, 
and the credibility of the veteran's recent assertions that 
he had dizzy spells since service are weakened by his prior 
and more contemporaneous statements indicating that his dizzy 
spells began no earlier than the early 1950s, and by his lack 
of any mention during that time of such dizzy spells starting 
after his return from Hiroshima.  

In addition to there being no probative evidence establishing 
the presence of dizzy spells in service, there is no 
competent evidence linking the current dizzy spells to 
service, including radiation exposure.  There also is no 
medical evidence of a relationship between the veteran's 
dizzy spells and any alleged continuity of symptomatology.  
See Voerth, McManaway, Savage, supra.  

In fact, the only competent evidence directly addressing the 
relationship of dizzy spells to service is against his claim.  

On VA neurological examination in April 1992 the examiner 
concluded that the veteran's current neurological disorder, 
residual cerebellar ataxis of the left-sided extremities was 
secondary to the surgical exploration of 1959.  The July 1998 
VA examiner concluded that it was less likely that exposure 
to radiation from Hiroshima was the cause of his current 
neurological symptoms.  Finally, the January 2000 VA 
neurological examiner concluded that there was no evidence to 
associate the veteran's dizzy spells to radiation damage.  

The veteran's and his spouse's opinions and statements 
linking the current dizzy spells to service are not competent 
evidence in this case.  While a lay person is competent to 
provide evidence on the occurrence of observable symptoms 
during and following service, such a lay person is not 
competent to make a medical diagnosis or render a medical 
opinion, which relates a medical disorder to a specific 
cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 494-495 
(1992).  

Therefore, because the veteran has failed to establish proof 
of a link between his current dizzy spells and service, the 
Board finds that his claim of entitlement to service 
connection for dizzy spells must be denied.  

Scalp Paresthesias

The record shows that the veteran has been currently 
diagnosed with paresthesias of the scalp.  However, service 
medical records document no reference to this condition.  In 
this regard, the nervous system was found to be normal on 
separation examination.  Furthermore, the veteran has failed 
to provide medical evidence of a nexus between his current 
paresthesias of the scalp and service, including radiation 
exposure.  There are no documented medical opinions or other 
competent evidence of record linking the veteran's current 
paresthesias of the scalp disability to his military service.  
Hickson, supra.  

In addition, there is no medical evidence of a relationship 
between the veteran's current scalp paresthesias and his 
alleged continuity of symptomatology.  See Voerth v. West, 
13 Vet. App. 117 (1999); McManaway v. West, 13 Vet. App. 60 
(1999); Savage v. Gober, 10 Vet. App. 488 (1997).  

In fact, the only competent evidence specifically addressing 
this issue is against the claim.  As noted above, the July 
1998 VA examiner concluded that the veteran's neurological 
symptoms were less likely to be related to Hiroshima 
radiation and indicated that they were more likely related to 
some other cause.  

More recently, the January 2000 VA examiner specified in a 
May 2000 addendum that there was nothing in the claims file 
to support the assertion that the veteran's scalp 
paresthesias were induced by exposure to ionizing radiation.  

The veteran's and his spouse's own opinions and statements 
linking scalp paresthesias to service, including radiation 
exposure, are not competent evidence in this case.  While a 
lay person is competent to provide evidence on the occurrence 
of observable symptoms during and following service, such a 
lay person is not competent to make a medical diagnosis or 
render a medical opinion, which relates a medical disorder to 
a specific cause.  Espiritu v. Derwinski, 2 Vet. App. 492, 
494-495 (1992).  


Because the veteran has failed to establish proof of a link 
between his scalp paresthesias and service, including 
radiation exposure, the Board finds that his claim of 
entitlement to service connection for scalp paresthesias must 
be denied.  

In sum, although the veteran is entitled to the benefit of 
the doubt where the evidence is in approximate balance, the 
benefit of the doctrine is inapplicable where, as here, the 
preponderance of the evidence is against the claims for 
service connection for a psychiatric disorder, hair loss, 
dizzy spells, and paresthesias of the scalp, including as 
secondary to exposure to ionizing radiation.  Gilbert, supra.  


ORDER

Entitlement to service connection for a psychiatric disorder, 
hair loss, dizzy spells, and paresthesias of the scalp, 
claimed as secondary to ionizing radiation exposure, is 
denied.  



		
	RONALD R. BOSCH
	Member, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

? These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
? In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.


 

